Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2020 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-11 is the inclusion of the limitations of a droplet discharge apparatus that includes a control unit that transfers the first ink stored in the first ink container to the second ink container through the common flow path system by controlling the first valve, the second valve, the third valve, and the first pump, and transfers the cleaning liquid stored in the cleaning liquid container to the first ink container through the cleaning liquid flow path and the common flow path system by controlling the first valve, the second valve, the third valve, and the second pump.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ozawa (US 10,875,319) discloses a method of cleaning a liquid discharging apparatus has first and second flow path cleaning steps of causing a cleaning liquid to pass through first and second flow paths so that the both flow paths are cleaned.  Nakamura et al (US 10,434,779) disclose a liquid ejecting apparatus that includes: a liquid ejecting head that ejects liquid; a first tank that stores the liquid to be supplied to the liquid ejecting head; a second tank that receives the liquid that was not ejected from the liquid ejecting head; circulation paths through which the liquid circulates among the first tank, the liquid ejecting head, and the second tank; a pump that feeds the liquid from the second tank to the first tank; a first supply flow path that communicates between the first tank and a first main tank that is located above the first tank and stores the liquid; a second supply flow path that communicates between the first main tank and the second tank; a first opening/closing valve that can open and close the first supply flow path; and a second opening/closing valve that can open and close the second supply flow path.  Nakazawa (US 2005/0116970) discloses an ink concentration detecting method and recording apparatus that cause one of a cleaning liquid and ink of known ink concentration to flow through an ink passage through which the ink is to flow.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853